Fourth Court of Appeals
                                        San Antonio, Texas
                                            November 28, 2022

                                            No. 04-22-00654-CR

                                        IN RE Russell S. ADAMS

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Rebeca C. Martinez, Chief Justice
                 Irene Rios, Justice
                 Liza A. Rodriguez, Justice

        On October 4, 2022, relator filed a pro se petition for writ of mandamus. Because relator
was represented by trial counsel below, his pro se mandamus petition was treated as presenting
nothing for this court’s review. See Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App.
1995); see also Gray v. Shipley, 877 S.W.2d 806, 806 (Tex. App.—Houston [1st Dist.] 1994,
orig. proceeding). Accordingly, we denied relator’s petition for writ of mandamus by written
opinion on October 26, 2022.

        On November 14, 2022, relator filed a pro se motion for rehearing in which he urges this
court to reconsider the denial of his mandamus petition. After consideration, relator’s motion for
rehearing is DENIED. Additionally, relator’s motion to publish our October 26, 2022 opinion is
DENIED.

           It is so ORDERED on November 28, 2022.
                                                                                      PER CURIAM




           ATTESTED TO: _____________________________
                        Michael A. Cruz,
                        Clerk of Court




1
 This proceeding arises out of Cause No. CR16-0666, styled The State of Texas v. Russell S. Adams, pending in the
County Court at Law, Kerr County, Texas, the Honorable Susan Harris presiding.